Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                           Jun 18 2013, 6:20 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

ELLEN M. O’CONNOR                                 GREGORY F. ZOELLER
Marion County Public Defender Agency              Attorney General of Indiana
Indianapolis, Indiana
                                                  AARON J. SPOLARICH
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

FRANK TILLER,                                     )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 49A05-1211-CR-571
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Grant W. Hawkins, Judge
                            Cause No. 49G05-1105-MR-31929



                                         June 18, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

       Frank Tiller appeals his conviction for murder, a felony, following a jury trial.

Tiller raises a single issue for our review, namely, whether the State presented sufficient

evidence to support his conviction. We affirm.

                      FACTS AND PROCEDURAL HISTORY

       For several days preceding September 3, 1999, Gordon Slaughter dealt cocaine

and crack cocaine out of the home of Barbara Perkins at 206 North Sheffield Avenue in

Indianapolis. Allen White and three associates were regular customers of Slaughter,

coming and going numerous times and spending hours each time over those days.

Slaughter recognized White’s associates as White’s wife, Jamie, Barbara Hatfield, and

another male. At the time, Hatfield was dating Tiller, who lived about a half-mile from

the 200 block of North Sheffield Avenue.

       On September 3, White ran out of money to buy Slaughter’s drugs. White then

asked to borrow Slaughter’s gun, but Slaughter refused. White and his three associates

then left, with White telling Slaughter that they would be back. It was “early that

morning.” Transcript at 285.

       Around 7:30 a.m., Henry Day left his home at 226 North Sheffield Avenue for

work. On his way, he passed by the home of Victor Gregg at 225 North Sheffield.

Gregg was eighty-three years old and a World War II veteran. As Day drove past, he saw

an uninjured Gregg picking up trash outside Gregg’s house.

       Shortly thereafter, Angela Harris also drove past Gregg’s home while taking her

daughter and two nieces to school. Harris observed Gregg lying in his garage with


                                            2
“blood all over his head.” Id. at 161. Harris called 9-1-1, and the first officer arrived at

Gregg’s residence at 7:52 a.m.

       About “ten or 15 minutes” after White and his associates left Perkins’ residence,

they returned with money to buy more drugs from Slaughter. The money they handed

Slaughter “had blood on it,” and White “had blood on his hands.” Id. at 287. Slaughter

“wasn’t paying [the other male with White] no attention. [White] was my main focus

because [White] was . . . the guy.” Id. at 290. Immediately thereafter, Slaughter and the

others “hear[d] a lot of sirens, we hear[d] sirens everywhere.” Id. at 288. White ordered

everyone to stay inside Perkins’ residence until the police had left.

       Gregg died at a nearby hospital later that day. His cause of death was blunt force

trauma to the head and strangulation. Officers collected Gregg’s blood-stained clothes

and keychain, among other things. But the State did not have any witnesses or other clear

leads for another eleven years.

       In 2008, pursuant to a federal grant, the Indianapolis Metropolitan Police

Department (“IMPD”) established its Cold Case Division to attempt to solve older crimes

through the use of DNA evidence. In September of 2010, IMPD detectives learned that

DNA recovered from Gregg’s clothing and keychain was a match for both Gregg and

Tiller. IMPD Detective David Ellison obtained a warrant to collect a sample of DNA

from Tiller, which Detective Ellison then sent for further testing.         Further testing

confirmed the initial DNA analysis that Gregg’s and Tiller’s DNA were present in the

blood stains on Gregg’s clothes and keychain.




                                              3
       On May 6, 2011, the State charged Tiller with murder. Following a trial in

October of 2012, the jury found Tiller guilty. The trial court entered its judgment of

conviction and sentenced Tiller accordingly. This appeal ensued.

                            DISCUSSION AND DECISION

       Tiller appeals his conviction for murder and asserts that the State failed to produce

evidence sufficient to support his conviction, specifically, his identity. When reviewing a

claim of sufficiency of the evidence, we do not reweigh the evidence or judge the

credibility of the witnesses. Jones v. State, 783 N.E.2d 1132, 1139 (Ind. 2003). We look

only to the probative evidence supporting the verdict and the reasonable inferences that

may be drawn from that evidence to determine whether a reasonable trier of fact could

conclude the defendant was guilty beyond a reasonable doubt. Id. If there is substantial

evidence of probative value to support the conviction, it will not be set aside. Id. In

order to prove murder, the State was required to show beyond a reasonable doubt that

Tiller knowingly or intentionally killed Gregg. See Ind. Code § 35-42-1-1.

       On appeal, Tiller asserts only that the State failed to show that he was the person

who killed Gregg. In particular, Tiller asserts that his DNA in the blood on Gregg’s

clothes and keychain “only supports mere presence and a reasonable theory of

innocence.” Appellant’s Br. at 8. Tiller also asserts that the State’s attempt to link him to

White “is speculation.” Id. at 14. We cannot agree.

       While the State’s case against Tiller was based on circumstantial evidence, a

defendant’s identity may be established entirely by circumstantial evidence and the

logical inferences drawn therefrom. Holloway v. State, 983 N.E.2d 1175, 1178 (Ind. Ct.


                                             4
App. 2013). Here, the State’s evidence showed that Tiller was dating Hatfield, and that

Hatfield and a man unknown to Slaughter frequently visited with Slaughter at Perkins’

house. On the morning of September 3, 1999, White and his companions left Perkins’

house to obtain money for drugs, and they returned a short time later with money covered

in blood. At the same time, police arrived at Gregg’s nearby residence following Harris’

9-1-1 call. In 2010, the State learned that Tiller’s DNA matched the blood evidence on

Gregg’s clothing, which was consistent with the violent manner of Gregg’s death. Given

the blood stain evidence and the close proximity in time and location, a reasonable trier

of fact could conclude Tiller was guilty beyond a reasonable doubt. Tiller’s arguments to

the contrary amount to requests for this court to reweigh the evidence, which we will not

do. We affirm Tiller’s conviction for murder.

      Affirmed.

BAILEY, J., and BARNES, J., concur.




                                           5